COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
 DAMON CHAPPELL AND KIMBERLY                   §
 CHAPPELL,                                                     No. 08-11-00200-CV
                                               §
                   Appellants,                                    Appeal from the
                                               §
 v.                                                             210th District Court
                                               §
 WILLIAM ALLEN D/B/A DOUBLE A                                of El Paso County, Texas
 SETTERS AND WILLIAMS                          §
 SCOTSMAN, INC.,                                                 (TC# 2006-4510)
                                                §
                   Appellees.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.     We therefore affirm the judgment of the court below.       We further order that

Appellees recover from Appellants and their sureties, if any, see TEX. R. APP. P. 43.5, on the

judgment and all costs, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 9TH DAY OF OCTOBER, 2013.


                                            GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.